Name: 97/221/EC: Commission Decision of 28 February 1997 laying down the animal health conditions and model veterinary certificates in respect of imports of meat products from third countries and revoking Decision 91/449/EEC (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  cooperation policy;  tariff policy;  health;  foodstuff;  international trade
 Date Published: 1997-04-04

 Avis juridique important|31997D022197/221/EC: Commission Decision of 28 February 1997 laying down the animal health conditions and model veterinary certificates in respect of imports of meat products from third countries and revoking Decision 91/449/EEC (Text with EEA relevance) Official Journal L 089 , 04/04/1997 P. 0032 - 0038COMMISSION DECISION of 28 February 1997 laying down the animal health conditions and model veterinary certificates in respect of imports of meat products from third countries and revoking Decision 91/449/EEC (Text with EEA relevance) (97/221/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, swine, ovine, and caprine animals, fresh meat or meat products from third countries (1), as last amended by Directive 96/91/EC (2), and in particular Articles 21 (a) and 22 thereof,Having regard to Council Directive 92/118/EEC of 17 December 1992, laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (1) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC (3) as last amended by Directive 96/90/EC (4), and in particular Article 10 (2) (c),Whereas Council Directive 77/99/EEC (5), as last amended by Council Directive 95/68/EC (6), defines a meat product through laying down minimum treatment requirements;Whereas Commission Decision 91/449/EEC (7) as last amended by Decision 96/92/EC (8) lays down the specimen animal health certificates in respect of meat products from bovine animals, swine, equidae, sheep and goats imported from third countries;Whereas it is necessary to lay down animal health conditions and model veterinary certificates required for imports of meat products manufactured from farmed game meat, domestic rabbits and wild game meat from third countries;Whereas the categories of meat products that may be imported from third countries depend on the health situation of the third country or parts of third country of manufacture; whereas, in order to be able to be imported, certain meat products must have been subjected to a particular treatment;Whereas a list of third countries from which Member States import meat products is laid down in Commission Decision 97/222/EC (9);Whereas it is necessary to lay down the animal health conditions and certificate required to import these products from the manufacturing third country; whereas in order to clarify and simplify the Community legislation, it is justified to group together the animal health conditions and certification required for importations of various categories of meat products and to revoke Decision 91/449/EEC;Whereas these animal health conditions and veterinary certification apply without prejudice to the requirement for a residues testing programme to have been approved for the third country concerned under Council Decision 79/542/EEC (10), as last amended by Commission Decision 97/160/EC (11);Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 For the purposes of this Decision:1. the definition of meat products as laid down in Article 2 (a) of Directive 77/99/EEC shall apply;2. the meat or meat products used in the manufacture of the meat products must be derived from:- domestic poultry of the following species: domestic fowl, turkeys, guinea fowl, geese and ducks,or- domestic animals of the following species: bovine animals (including Bubalus bubalis, Bison bison), swine, sheep, goats and solipeds,or- farmed game and domestic rabbits as defined in Article 2 (3) of Council Directive 91/495/EEC (12),or- wild game as defined in Article 2 (1) (a) of Council Directive 92/45/EEC (13).Article 2 Member States shall authorize imports of meat products:1. derived from the species referred to in Article 1;and:2. (a) eitheroriginating from third countries listed in Part II of the Annex to Decision 97/222/EC, or parts of third countries as defined in Part I of the Annex to the same Decision, under the following conditions:- the meat products contain meat and/or meat products derived from one or more species which have undergone a non-specific treatment as laid down in Part IV of the Annex to Decision 97/222/EC;(b) ororiginating from third countries, listed in Parts II and III of the Annex to Decision 97/222/EC, or parts of third countries, as defined in Part I of the Annex to the same Decision, under one of the following conditions:- the meat products contain meat and/or meat products derived from a single species as authorized under the relevant column indicating the species concerned and have been subjected to at least the specific treatment regime required for meat of that species as laid down in Part IV of the Annex to Decision 97/222/EC,- the meat products contain fresh, processed or partly processed meats from more than one species which are mixed prior to undergoing their final treatment. This final treatment must be at least equal to the most severe treatment as laid down in Part IV of the Annex to Decision 97/222/EC, for any one of the individual meat constituents for the species concerned,- the final meat product is prepared by the mixing of previously treated meat from more than one species, the earlier treatment which each constituent meat underwent must have been at least equal to the relevant treatment as laid down in Part IV of the Annex to Decision 97/222/EC, for the species of meat concerned.The treatments indicated in Part IV of the Annex to Decision 97/222/EC represent the minimum acceptable processing conditions for animal health purposes for meat of the species concerned from the indicated countries;3. the fresh meat used in the production of the meat products must conform to the relevant public health conditions required for importation of that meat into the Community.Article 3 The meat products referred to in Article 2 must conform to the requirements laid down in the specimen health certificate in the Annex. This certificate must accompany the consignment and be duly completed and signed by the official veterinarian.Article 4 Decision 91/449/EEC is revoked.Article 5 This Decision shall apply from 1 March 1997.Article 6 This Decision is addressed to the Member States.Done at Brussels, 28 February 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 302, 31. 12. 1972, p. 28.(2) OJ No L 13, 16. 1. 1997, p. 26.(3) OJ No L 62, 15. 3. 1993, p. 49.(4) OJ No L 13, 16. 1. 1997, p. 24.(5) OJ No L 26, 31. 1. 1977, p. 85.(6) OJ No L 332, 30. 12. 1995, p. 10.(7) OJ No L 240, 29. 8. 1991, p. 28.(8) OJ No L 21, 27. 1. 1996, p. 71.(9) See page 39 of this Official Journal.(10) OJ No L 146, 14. 6. 1979, p. 15.(11) OJ No L 62, 4. 3. 1997, p. 39.(12) OJ No L 268, 24. 9. 1991, p. 41.(13) OJ No L 268, 14. 9. 1992, p. 35.ANNEX >START OF GRAPHIC>SPECIMEN ANIMAL HEALTH CERTIFICATE FOR MEAT PRODUCTS INTENDED FOR CONSIGNMENT TO THE EUROPEAN COMMUNITYNote for the importer: This certificate is only for veterinary purposes and has to accompany the consignment until it reaches the border inspection post.>END OF GRAPHIC>